Title: Wilson Cary Nicholas to Thomas Jefferson, 24 February 1817
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond Feby 24. 1817
          
          The situation that I have been in for some time past has prevented my answering your last letter and making my acknowledgements for your friendly attention to Mr Armistead. I have the pleasure to inform you, your application procured Mr A. an appointment that if he is prudent will enable him to support his family.
          A long and intimate acquaintance with you has given me a thorough knowledge of the excellence of your heart and how little effect that sort of intercourse with the world which usually blunts the feelings of others has had upon you. Your effort to revive the cordiality that formerly subsisted between Col. Monroe & myself is a strong proof of this. To you I believe I may appeal for the sincerity of my attachment to him, and the delicacy of my course at the time he chose to take offence. My personal attachment to Col M. &. Mr Madison were egual equal, with the former I had been longest acquainted & most familiar, for the talents of the latter I had the greatest respect & believed he was able to render my country most service. My confidence in the disinterestedness & patriotism of the two gentn was equal. With these feelings I gave my support to Mr M. when they were competitors for the presidency, but in a manner that wou’d have been justifiable in a brother of Col. M. For this I had many motives, my long friendship, my unwillingness to be instrumental in seperating any man from the party, & I will say from self respect. I persevered to the last, even after I thought I saw  in the course Col. Monroe was pursuing was calculated to sacrifice his old & best friends, some of them men to whom I had the strongest attachment from personal & public considerations, to whom he owed every thing, and what was less excusable the interest of his country. However these might & I confess did lessen my confidence in Col M, they were not grounds for a personal difference, nor did I ever make them so, there was no act of mine that cou’d have justified any thing of the sort on his part. Nothing however occurred on his part (to my knowledge) that ought to prevent my considering the visit he made me & his explanation given to you as satisfactory. I have seen too much of the world & have met with too few men able to resist temptation to look for any thing like perfection in many public men. Nor am I of opinion that Col Monroe’s aberrations shou’d prevent his ever being forgiven. He soon will be in a situation where he may entitle himself to the confidence of every man and obliterate the recollection of every thing unpleasant that is past. The welfare of my country is so intimately connected with his doing so that I sincerely hope he may. As to my feelings I can assure you I have none that partake of resentment or the slightest ill will towards Col. M. on the contrary I am perfectly willing to consider “that this clou’d has passed away.” I trust my Dear Sir I need give no assurance of my high respect & attachment to you, nor the deference I pay to your opinions upon every subject. The friendship with which you have honored me has ever been a source of my highest gratification. I expect my future residence will be in this city. If you can make me useful to you in any way; I beg you to command my services without the least reserve. I have been confined for several days with a very severe cold.
          
            I am with greatest respect & regard  Dear Sir your hum. Serv.
            W. C. Nicholas
          
        